PER CURIAM.
In a detailed and persuasive order the deputy found that claimant had suffered a fifty percent loss in wage-earning capacity. §§ 440.02(9) and 440.15(3)(u), Fla.Stat. (1977). The issue being close and having been thoroughly contested before the deputy, we defer to his essentially factual determination. See Woodard v. Dade County Board of Public Instruction, 278 So.2d 620 (Fla.1973); Walker v. Electronic Products & Engineering Co., 248 So.2d 161 (Fla.1971); Kurtz v. Wall, 182 So.2d 618 (Fla.1966); Guzman v. Surge Electric, Inc., 381 So.2d 287 (Fla. 1st DCA 1980).
AFFIRMED.
ROBERT P. SMITH, Jr., C.J., and WENTWORTH and ZEHMER, JJ., concur.